FOR PUBLICATION                            FILED
                  UNITED STATES COURT OF APPEALS                         DEC 29 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                         FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                      No.    19-30006

               Plaintiff-Appellant,            D.C. No.
                                               1:18-cr-02050-SAB-1
 v.                                            Eastern District of Washington,
                                               Yakima
JUAN CARLOS BASTIDE-HERNANDEZ,
AKA Jesus Chavez-Gongoria, AKA                 ORDER
Domingo Chavez-Lopez, AKA Francisco
Soto Hernandez,

               Defendant-Appellee.

MURGUIA, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion is vacated.